DETAILED ACTION
The Examiner acknowledges the amendments received 27 June 2022. Claims 2-7, 9, 11, 15-17 and 20 are cancelled; new claims 22-25 are added; claims 1, 8, 10, 12-14, 18-19 and 21-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 27 June 2022, with respect to the rejection(s) of claim 1 and its dependent claims under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Volckaerts.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10, 12-14, 18-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volckaerts (U.S. 2011/0245714). Volckaerts discloses (Figures 1-4) an external part (par. 0030) including a sound pickup unit configured to pick up sound from the environment and a sound processing unit configured to process said sound, an implant part (par. 0031) including an implant processing unit and a plurality of cochlea stimulation electrodes for stimulation of a cochlea of a user, wherein the implant part is processing unit is disposed within a component configured to be arranged between a skin and a skull of the user, the component including electromagnetic circuitry (par. 0035) configured to establish a power and/or data communication link with the external part, the cochlea stimulation electrodes being disposed on a carrier extending out of the component, a near-infrared transmitter (par. 0049-0053) configured to transmit a near-infrared wave of a wavelength within a range of 700-900 nm, wherein said near-infrared transmitter is an internal near-infrared transmitter provided on said implant part and configured to transmit said near-infrared wave towards a cortex of said user, and a near-infrared sensor configured to detect a near-infrared wave of a wavelength within the range of 700-900nm, wherein said near-infrared sensor is an internal near-infrared sensor provided on the component of said implant part and configured to detect said near-infrared wave scattered by said cortex of said user, wherein said near-infrared transmitter and said near-infrared sensor are embedded on a back side of the component of said implant part, and the back side of the component of said implant part is configured to be directed towards the skull of said user.
As to the functional language and statement of intended use of claim 1, these have been carefully considered but are not considered to impart any further structural limitations over the prior art. Since Volckaerts’ system utilizes an implanted device for use on a head of a patient as claimed by the applicant, Volckaerts is therefore capable of being used in between a skin and a skull of a user, wherein the back of the implant part is directed towards the skull of said user. In addition, nothing prevents Volckaerts’ implant from being used in this way. Therefore, they are capable of being placed between the skin and skull of the user, with the back of the implant part directed towards the skull.
Regarding claim 8, Volckaerts discloses (par. 0069) the implant processing unit is programmed with computer-executable instructions to extrapolate, from said near-infrared wave received by said near-infrared receiver, a hemodynamic response associated with neuron behavior of said brain of said user, and to output a determined brain activity of a brain of said user based on said hemodynamic response.
Regarding claim 10, Volckaerts at least discloses (par. 0073) health condition monitoring of the user.
Regarding claim 12, Volckaerts discloses (par. 0035) an electromagnetic power transmission unit provided on said external part and configured to transmit electromagnetic power in a non-contact manner, and an electromagnetic power receiving unit provided as part of the electromagnetic circuitry on the front side of the component, the electromagnetic power receiving unit being configured to receive said electromagnetic power in a non-contact manner, wherein said implant part is configured to utilize said electromagnetic power as a power supply.
Regarding claim 13, Volckaerts discloses (par. 0035) an electromagnetic data transmission unit provided as part of the electromagnetic circuitry on the front side of the component, the electromagnetic power receiving unit being configured to transmit data in a non-contact manner utilizing an electromagnetic field generated by said electromagnetic power transmission unit for transmission of said electromagnetic power, and an electromagnetic data receiving unit provided on said external part and configured to receive said data in a non-contact manner.
Regarding claim 14, Volckaerts discloses (par. 0030) a power adjustment unit provided on said external part and configured to adjust, based on said data, said electromagnetic power transmitted by said electromagnetic power transmission unit.
Regarding claim 18, Volckaerts discloses (par. 0031) the implant processing unit is configured to process said near-infrared wave scattered by said cortex of said user to determine a brain activity of a brain of said user.
Regarding claim 19, Volckaerts discloses (par. 0031) the implant processing unit is configured to process said near-infrared wave scattered by said cortex of said user to determine a brain activity of a brain of said user.
Regarding claim 21, Volckaerts discloses (par. 0049-0053) the near-infrared transmitter and said near-infrared sensor are respectively oriented on the back side of the component of said implant part to: configure said near-infrared transmitter so that a primary direction of near-infrared transmission is directed at said cortex, and configure said near-infrared sensor so that a primary direction of near-infrared detection is directed at said cortex.
Regarding claim 22, Volckaerts discloses (par. 0037) the near- infrared transmitter is a near-infrared light emitting diode embedded on the back side of the component so as to emit near-infrared light directly from the back side of the component.
Regarding claim 23, Volckaerts discloses (par. 0049-0053) the near- infrared light sensor is electrically connected to said implant processing unit whereby the near- infrared light sensor sends an electrical signal representing a result of detection to the implant processing unit for processing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Volckaerts (U.S. 2011/0245714). Volckaerts discloses the claimed invention but does not disclose expressly the arrangement of transmitters and sensors as claimed. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the sensor arrangement as taught by Volckaerts in Figure 4, with the pattern as claimed, because the applicant has not disclosed the pattern provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the transmitter and sensors as taught by Volckaerts, because Volckaerts is able to transmit and sense light through patient tissue as in the claimed invention. Therefore, it would have been an obvious matter of design choice to modify Volckaerts to obtain the invention as specified in the claim.
Regarding claim 25, Volckaerts discloses the claimed invention but does not disclose expressly the location of the electromagnetic circuitry. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the electromagnetic generator as taught by Volckaerts, with the front side circuitry, because the applicant has not disclosed the use of front side circuitry provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the electromagnetic generator as taught by Volckaerts, because Volckaerts is able to transmit power and data using electromagnetic signals as in the claim. Therefore, it would have been an obvious matter of design choice to modify Volckaerts to obtain the invention as specified in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792